El Juez Asociado Señor Todd, Je.,
emitió la opinión del tribunal.
En la demanda de desahucio radicada en este caso el 3 de febrero de 1944 en la Corte de Distrito de San Juan se alegó que el demandado “detenta la posesión y ocupa mate-rialmente, sin pago de canon o merced alguna’’ el inmueble que se describe o sea una casa situada en Santurce. La de-manda contiene además las siguientes alegaciones:
“2.- — La finca descrita la adquirió la demandante el 16 de diciem-bre de 1943 y ese mismo día el demandado fué requerido para que tuviera desocupada dicha finca para el 31 de dicho mes de diciem-bre y, posteriormente, o sea el 13 de enero de 1944, la demandante volvió a requerir al demandado para que tuviera desocupada dicha finca para el día último de enero de 1944; y a pesar de tales reque-rimientos y de que el demandado mostró su conformidad con dejar expedita dicha finca para las fechas indicadás, dicho demandado con-tinúa en la posesión material del aludido inmueble y se niega en absoluto a desocuparlo.
“3.' — La demandante habita una casa que no es de. su propiedad, ni lo ha sido dentro del año anterior a la radicación de esta demanda, y, de buena fe, Lene necesidad la demandante de recobrar la pose-sión material de la finca antes descrita para la inmediata ocupación de ese bien por la demandante, y su familia, como sitio de ¡resi-dencia. ’ ’
El demandado no contestó la demanda sino que el 18 de febrero de 1944, día señalado para la vista del caso, repre-sentado por su abogado, verbalmente se allanó y consintió en que se dictara sentencia en su contra y renunció al de-recho de apelación. La corte por su Juez Sr. Massari, dictó sentencia decretando el desahucio y ordenó que el deman-dado desalojara la finca dentro del término de cincuenta días a contar del 18 de febrero y si así no le hiciere que se librara *471el correspondiente mandamiento de ejecución. También de-claró firme' la sentencia por la renuncia que hizo el deman-dado.
El 5 de abril de 1944, cuando sólo faltaban cuatro días para vencer los cincuenta concedidos en la sentencia para desalojar la casa, el demandado, representado por otro abo-gado, radicó en la corte inferior una moción solicitando se decretara la nulidad de la sentencia recaída en este caso por el fundamento siguiente: “Que la demanda que dió origen a este pleito fue radicada el día 3 de febrero de 1944, o sea después que empezó la vigencia de las reglas de inquilinato promulgadas por la Oficina de Administración de Precios, en las cuales se establece que el casero debe notificar con diez días de anticipación al inquilino de su intención de ha-cer desalojar la propiedad y notificar dentro de las 24 horas siguientes a la Oficina de Administración de Precios (Divi-sión de Inquilinato), requisito que en este caso no se cum-plió, ya que así se desprende de la demanda pues no se alega debidamente.”
La demandante se opuso a dicha moción alegando que la corte carecía de jurisdicción para revisarla porque dicha sentencia fué dictada a solicitud y se encuentra firme a ins-, tancias del mismo demandado sin que se hubiera pedido en tiempo su reconsideración y porque lo que trata el deman-dado es dilatar la ejecución de la sentencia y su lanzamiento de la finca “no obstante que él no es ni ha sido inquilino de la demandante. ’ ’
En moción separada la demandante solicitó el 10 de abril, ya vencidos los cincuenta días concedidos al demandado para desalojar, su lanzamiento de la finca. La corte inferior dejó sin proveer esta moción y celebró una vista sobre la moción de nulidad de sentencia y el 12 de junio de 1944 por su Juez Sr. Belaval, dictó una resolución declarando con lugar la moción del demandado y anuló la sentencia dictada. Dene-*472gada una moción de reconsideración lá demandante estable-ció el presente recurso de apelación.
Es elemental en derecho que las partes no pueden por estipulación conceder jurisdicción a una corte que carece de ella para actuar sobre la materia objeto de la acción. Tampoco qneda convalidada nna sentencia dictada sin jurisdicción por el hecho de.qne la misma lo haya sido por consentimiento de las partes. Véase Monografía en 86 A. L.R. 84, 88. A este efecto hemos resuelto qne a virtud de una sentencia por consentimiento el demandado acepta “ex-presamente como ciertos los hechos consignados en la demanda y una sentencia de tal naturaleza, dictada por una corte con jurisdicción sobre la materia y sobre las partes, es válida y no puede ser atacada colateralmente”. Ex parte Morales, 17 D.P.R. 1043. La cuestión primordial a resolver en este recurso es si la corte inferior actuó con jurisdicción al dictar la sentencia por consentimiento, o si por el contrario el no cumplimiento por la demandante con los requisitos exigidos por los reglamentos de inquilinato privó a la corte de jurisdicción en la acción de desahucio.
El Reglamento de Inquilinato para Viviendas puesto en vigor en Puerto Rico por la Oficina de Administración de Precios es el mismo Reglamento Nacional vigente en los Estados Unidos y el cual se hizo extensivo a Puerto Rico para comenzar a regir el 1ro. de febrero de 1944. Así se hace constar en su artículo 1, A, párrafo segundo, en el cual se expone, además, el alcance del mismo, en esta forma:
“El Reglamento Nacional se hizo extensivo a Puerto Rico por la Enmienda del 3 de enero, efectiva el 1ro. de febrero de 1944 y se aplica a tocio ‘edificio, construcción o parte de los mismos, y el terreno a ellos anexo, y a. cualquier otra propiedad, mueble o inmue-ble, alquilada u ofrecida en alquiler para fines de vivienda en Puerto Rico junto con todos los privilegios, servicios, accesorios, muebles, equipos, facilidades y mejoras relacionadas con el uso u ocupación de la propiedad.’ ” (Bastardillas nuestras.)
*473El artículo 13, A (9) del Reglamento define la palabra “inquilino” en esta forma:
“ ‘Inquilino’, incluye arrendatario, subarrendatario y cualquier ;persona con derecho a la posesión, uso u ocupación de. cualquier vivienda.” (Bastardillas nuestras.)
El artículo 6 del Reglamento que trata en general sobre el “Desalojo del Inquilino”, establece, en su apartado A, ciertas restricciones y en el D, las notificaciones que deben hacerse antes de proceder al desahucio. Copiamos al mar-gen las que consideramos pertinentes a este caso.1 Por úl-timo, debemos hacer, constar que de acuerdo con el artículo *4741, D del Reglamento, sobre Nulidad de Renuncia de Bene-ficios, se dispone que “Será nulo todo convenio hecho por un inquilino para renunciar los beneficios concedídoles por este Reglamento.”
La corte inferior, después de citar algunos de estos ar-tículos del Reglamento fundamentó su resolución anulando la sentencia, diciendo, en parte, lo siguiente:
“No podemos asumir que el demandado en este caso sea un pre-carista, ya que su condición como tal precarista parece que se des-prende únicamente del hecho de que cuando Pura María Suárez adquirió la propiedad que hoy trata de recobrar, dió por terminado el contrato, que le notificó al demandado para que desalojara dicha propiedad en primer término para el 31 de diciembre de 1943 y en segundo término para el 31 de enero de 1944. Nos parece que la alegación de precarista se hizo más bien para darle esta acción en primera instancia a la Corte de Distrito y para no iniciar la acción en la Corté Municipal correspondiente, de acuerda con el montante de la renta.
“El día 6 de marzo de 1944, el Tribunal Supremo de Puerto Rico, mediante una ilustrada opinión de su Juez Presidente Señor Tra-vieso, resolvió el certiorari Núm. 1542, Américo Miranda versus Corte de Distrito de San Juan, declarando que un anterior inquilino de una propiedad comprada posteriormente no era un precarista y por lo tanto hasta el 30 de junio de .1944 tenemos que considerar al deman-dado en este caso como poseedor de. buena fe, cuya posesión sola-*475mente puede ser terminada mediante la correspondiente acción de desahucio, en la Corte con jurisdicción competente por la nueva ad-quirente de la propiedad, después de cumplir con las disposiciones terminantes del Reglamento de Inquilinato, artículo 6, letra ‘d’, números 1 y 2.
‘1 Entendemos que. la falta de notificación equivale a una falta de causa de acción y que el demandado está en tiempo hábil para for-mularla ante esta Corte, ya que por tratarse de una acción privile-giada la corte está en la obligación- de considerarla aún en este estado deb procedimiento.” (Bastardillas nuestras.)
Somos de opinión que la corte inferior cometió manifiesto error en todos estos razonamientos y como consecuencia en la conclusión a que llegó.
En primer término nada liay en las alegaciones de la demanda que justifique la conclusión de que la demandante alegara 1ro., que el demandado era un precarista y 2do. que diera por terminado el contrato. La demanda lo que alega es que el demandado “ detenta la posesión y ocupa material-mente, sin pago de canon o merced alguna” la finca. Tam-poco se alega en parte alguna de la demanda que el deman-dado hubiera sido inquilino del dueño anterior y que al ad-quirir la finca la demandante dió por terminado el contrato de inquilinato. No debemos olvidar que a virtud de la sen-tencia por consentimiento dictada en este caso, el demandado aceptó como ciertos todos los hechos alegados en la demanda. Empero, esto no justifica que se inserten en la demanda, por meras conjeturas o deducciones, hechos que nunca fueron alegados.
Es cierto que en el caso de Miranda v. Corte, 63 D.P.R. 161, citado por la corte inferior, resolvimos que un anterior inquilino de una propiedad comprada posteriormente no era un precarista, pero en dicho caso se alegó y probó que el demandado Jarabo en la acción de desahucio, tenía un con-trato de arrendamiento con el dueño anterior. Y si bien dijimos que el demandado no era un precarista, expresamente resolvimos, después de citar el artículo 1461 del Código Ci*476vil y el artículo 621 del Código de Enjuiciamiento Civil, que í£el demandante Miranda tendría el derecho indiscutible de desahuciar a Jarabo como detentador de la posesión del in-mueble”. (Bastardillas nuestras.)2 Si no prosperó la ac-ción de desahucio objeto de revisión en dicho caso fue por-que el demandante no cumplió con el requisito de alegar, de acuerdo con el artículo 621 del Código de Enjuiciamiento Civil según quedó enmendado por la Ley núm. 14 de 1941 ((2) pág. 45), que deseaba de buena fe recobrar el inmueble para residencia de él o de su familia y que él habitaba una casa que no era de su propiedad ni lo había sido dentro del año anterior al comienzo de la acción. Por el contrario el demandado en dicho caso alegó como defensa especial, y probó, que el demandante vivía en una casa de su propie-dad y que lo había sido dentro del año anterior.
En el caso de autos no sólo se alegó por la demandante que el demandado era un detentador sino que cumplió ex-presamente en el hecho tercero de la 'demanda, supra, con los requisitos exigidos por el artículo 621 del Código de Enjui-ciamiento Civil, supra. Esas alegaciones de la demanda no fueron controvertidas por el demandado. Bajo las circuns-tancias concurrentes, ¿son aplicables las disposiciones con-tenidas en el Reglamento de Inquilinato transcritas anterior-mente a un caso como el de autos? Consideramos que no.
Tanto por su título como por su contenido es obvio que ellas regulan los casos en que existe un contrato de inquili-nato entre el casero y el inquilino y también aquellos casos en que “no obstante que el inquilino no tenga contrato de inquilinato o que de tenerlo el mismo haya expirado o ter-minado por cualquier otra causa, ningún casero podrá des-alojar al inquilino, mientras éste pague el alquiler a que tu-viere derecho el casero ”. Artículo 6A, supra. No habiendo en la demanda alegación alguna en cuanto a que hubiera *477existido contrato de inquilinato entre la demandante y el demandado, aparentemente la corte inferior basó sn conclu-sión de -que el demandado era nn “poseedor de buena fe” en la última acepción de la definición de la palabra “ inqui-lino” contenida en el artículo 13, A(9), supra, al efecto de que incluye “cualquier persona con derecho a la posesión, uso u ocupación de cualquier vivienda”. Empero, de acuerdo con las alegaciones de la demandada, aceptadas por el demandado, él es un detentador y como tal no puede considerársele como tal poseedor de buena fe pues, como dijo esta Corte en el caso de Pueblo v. Giorgetti & Co., Ltd., 46 D.P.R. 61, a la página 71: “La retención de una cosa que pertenece a otro, injustamente, sin derecho a tenerla es lo que a nuestro jui-cio, constituye detentación dentro del significado de esta pa-labra tal y como ha sido usada en la Ley de Desahucio”.
Si el demandado retiene la casa de la demandante “in-justamente y sin derecho a tenerla”, no puede considerársele un poseedor de buena fe. Habiendo llegado a la conclusión de que el demandado, como detentador que admitió ser, no tenía ni tiene derecho a la posesión del inmueble de la de-mandante forzoso es concluir que la demandante, bajo las circunstancias concurrentes en este caso, no estaba obligada a cumplir con los requisitos de notificación exigidos por el Reglamento de Inquilinato.
Siendo la detentación una de las pausas que dan lugar al desahucio de acuerdo con nuestra ley, actuó con jurisdicción la corte inferior bajo el artículo 6-E del Reglamento, supra, al dictar la sentencia por consentimiento. Es errónea la re-solución apelada que la anuló y en su consecuencia debe ser revocada.

(1)“ Artículo 6. — Desalojo del Inquilino.
“A. Restricciones.. No obstante las disposiciones de cualquier obligación, contrato o convenio ya contraído o por contraerse, que permitan que se diete sen-tencia contra el inquilino al admitir éste haber violado las condiciones de dicha obligación, contrato o convenio o que permitan la realización de otros actos con-trarios a lo aquí dispuesto y no obstante que el mquilino no tenga contrato de inquilinato o que de tenerlo el mismo haya expirado o terminado por cualquier otra causa, ningún casero podrá hacer desalojar al inquilino, mientras éste pague el alquiler a que tuviere derecho el casero, ni mediante acción de desahucio, ac-ción para recobrar o excluir al inquilino de la posesión ni mediante acción otra alguna y ninguna persona intentará desalojar o excluir a dicho inquilino de su posesión a menos:
“1. ...
' ‘ 6. Ocupación de la vivienda por el' casero. Que el casero hubiere adquirido un derecho de compra o de posesión sobre la vivienda con anterioridad a febrero 1ro. de 1944 y de buena fé tratare de recobrar la posesión de la vivienda para uso inmediato y ocupación personal de la misma. ...
“D. Notificaciones requeridas.
“1.. Notificaciones anteriores al desahucio. En cada notificación hecha a un mquilino para que desocupe una vivienda se especificará en cuál de las razones mencionadas en este artículo se basa el casero para desalojar o desahuciar a dicho inquilino. Dentro de 24 horas después de entregado’ el original al inquilino ■ se radicará, una copia de dicha, notificación en la División de Inquilinato de la Ofi-cina de Administración de Precios.
“A ningún inquilino se le podrá echar o desahuciar de una vivienda me-diante acción en Corte o de otro modo, a menos que el casero le hubiera entregado al inquilino y a la División de Inquilinato de la Oficina de Administración de Precios, por lo menos con 10 (diez) días de antelación al tiempo fijado para desocupar.o al inicio de cualquier acción, una notificación por escrito al efecto, especificando las razones, de entre las enumeradas en este artículo, en que el ca-*474sero se fundare para solicitar el desalojo o desahucio y especificando además la fecha en que se le requiere al inquilino que desocupe. Cuando el desahucio se basare en falta de pago de alquileres, el período de notificación será el exigido por la Ley local, pero en ningún caso un período menor de tres días.
“2. Notificación al Administrador de comienzo de acciones de desahucio. Al comenzar una acción para desalojar o desahuciar a un inquilino, incluyendo Jos casos basados en falta de pago, el casero notificará por escrito a la División de Inquilinato de la Oficina de Administración de Precios el título del caso, el nú-mero asignádole por la Corte, si fuere posible, eí tribunal ante el cual se radicó, el nombre y la dirección del inquilino y en cuál de los fundamentos de los expre-sados en este artículo se basa el casero para solicitar dieho desalojo o desahucio.
“B. La Ley Loeal. Nada de lo dispuesto por este artículo se interprétala en el sentido de autorizar el desalojo o desahucio de un inquilino a menos que tal desalojo o desahucio estuviere autorizado por la ley local.” (Bastardillas nuestras.)


(2)Para una amplia discusión en cuanto a los conceptos “precario” y “de-tentación”, véanse los casos de Municipio de Ponce v. Collazo, 56 D.P.R. 509 y Puello v. Giorgetti & Co., Ltd., 46 D.P.R. 61.